                                                                    Case Number:20-003000-CI
              Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 1 of 25 PageID 12
Filing #      109261743 E-Filed 06/23/2020 11:56:30 AM

    FORM 1.997. CIVIL COVER SHEET

   The civil         cover   sheet and the informationcontained in it neither replace nor
                                                                                supplement the filing and service of
   pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
   Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
   for completion.)



        '             CASE STYLE
                                                         IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT,
                                                         IN AND FOR PINELLAS       COUNTY, FLORIDA

                                                                                    Case No.:
                                                                                   Judge:
   Maria Del          Refugio Vazquez
    Plaintiff
                     VS.

   Dollar Tree Stores, Inc.
    Defendant




        Ii.           AMOUNT OF CLAIM
                       Please indicatethe estimated amount of the claim rounded to the nearest dollar $99,999,999


        1".           TYPE OF CASE         (If the case fits more than one type of case, select the most definitive category.) If the
                      most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                      category and subcategory lines.

                                                                                               EL    Malpractice     -
                                                                                                                         other   professional
                U     Condominium                                                        O Other

                El    Contractsand indebtedness                                                2     Antitrust/Trade
                                                                                                                   eR
                                                                                                                    Regulation
                EL    Eminent domain                                                           Cl    Business Transaction

                Cl    Auto negligence                                                          2     Circuit Civil   -

                                                                                                                         Not
                                                                                                                       Applicable
                El    Negligence other
                                    -


                                                                                               2     Constitutional                   or ordinance
                                                                                                                    challenge-statuteeo
                     Cl   Business governance                                                  EL    Constitutional challenge-proposed amendment

                     2    Business  torts                                                      U     Corporate Trusts
                     EL   Environmental/Toxic cttort                                           EL                                       or   other

                     U    Third party indemnification                                          U     Insurance claims

                     U    Construction defect                                                  EL    Intellectual property

                     EL   Mass tort                                                            2     Libel/Slander
                     O    Negligent security                                                   2     Shareholder derivative action
                     O    Nursing home negligence                                              U     Securities   litigation
                             Premises liability   -

                                                      commercial                               .Cl   Trade secrets
                             Premises liability   -

                                                      residential                              2     Trust   litigation
                EL Products liability
                U eal Property/Mortgageforeclosure                                       12 County Civil
                             Commercial foreclosure                                        III-  Small Claims up to $8,000

                             Homestead residentialforeclosure                               m        Civil

                             Non-homesteadresidentialforeclosure                            CJ.      Replevins
                             Other real                                                     2        Evictions
                                          property actions
                U    Professional malpractice                                               2        Other civil     (non-monetary)
                     El      Malpractice   -
                                               business
                     2       Malpractice   -

                                               medical




***ELECTRONICALLYFILED 06/23/2020 11:56:28 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
          Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 2 of 25 PageID 13


                                                                     COMPLEX BUSINESS COURT


           This action is    appropriate for assignment              to   Complex Business Court   as   delineated and mandated   by the
           Administrative Order. Yes CJ No ®



    IV.        REMEDIES SOUGHT                   (check   all that   apply):
                I      Monetary;
                EL Non-monetary declaratory or injunctive relief;
                Cl     Punitive


   V.          NUMBER OF CAUSES OF ACTION:
                       (Specify)


               1


   VI.         IS THIS CASE A CLASS ACTION LAWSUIT?
                O Yes

                0.     No


   VII.        HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

                0.     No

                CJ.    Yes   -

                                 If   "yes" list all related   cases   by name,   case   number and court:




   Vlll.       IS JURY TRIAL DEMANDED IN COMPLAINT?
                   W Yes
                   0   No




I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirementsof Florida Rule of Judicial Administration2.425.


Signature:      s/ William H Winters
             Attorney or party
FL Bar No.: 437263
             (Bar number,             if attorney)
               William H Winters
              (Type or print name)
     Date:      06/23/2020
                                                       Case Number:20-003000-CI
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 3 of 25 PageID 14
Filing #   109261743 E-Filed 06/23/2020 11:56:30 AM




                    IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT OF THE
                               STATE OF FLORIDA IN AND FOR PINELLAS COUNTY
                                                          CIVIL DIVISION



              MARIA DEL REFUGIO                   VAZQUEZ,

                         Plaintiff,                                                     CASE NO.:
              VS.

                                                                                        DIVISION:


              DOLLAR TREE STORES, INC.


                         Defendant,
                                                                       i



                                                              COMPLAINT


                         Plaintiff,   MARIA DEL REFUGIO              VAZQUEZ,         sues   the   Defendant,   DOLLAR


              TREE STORES, INC., and shows unto this Honorable Court as follows:


                         1.      This is     a    claim for     damages      in   excess   of THIRTY THOUSAND


              DOLLARS         ($30,000.00), exclusive of costs and fees.

                         2.      That the Defendant, DOLLAR TREE STORES, INC. is                                a   Florida


              corporation.

                         3.      That on November 23, 2019,          Defendant, DOLLAR TREE STORES, INC.,

              was   in   possession and      control of   a   retail store   on   Missouri Avenue in     Largo,     Pinellas


              County, Florida.

                         4.      At all times material hereto,       Defendant, DOLLAR TREE STORES, INC.,

              invited members of the          public   into its   building    to for retail sales consistent with the


              business purposes ofthe Defendant, DOLLAR TREE STORES, INC.


                         5.      That   on       November      23, 2019, Plaintiff, MARIA DEL REFUGIO

              VAZQUEZ, as a member of the public, entered the property as an invitee.




***ELECTRONICALLYFILED 06/23/2020 11:56:28 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 4 of 25 PageID 15




             6.      At all times material             hereto, the Defendant,           DOLLAR TREE STORES,


   INC., negligently allowed               a   dangerous    condition to remain             on    its   premises.        The


   dangerous condition consisted of               a wet    floor in    an     aisle of the store.        The    dangerous

   condition existed on the Defendant              s   premises     for   a   sufficient   period   of time     so   that the


   Defendant, by and through its agents,                  knew    or   should have known of the                 dangerous

   condition.


             7.      At   no   time material hereto did the            Defendant, DOLLAR TREE STORES,

   INC., remove, repair, or remediate the known dangerous condition.

             8.      At   no   time material hereto did the            Defendant, DOLLAR TREE STORES,

   INC.,   warn or    notify       the   Plaintiff, MARIA       DEL REFUGIO              VAZQUEZ,          of the known


   dangerous condition.

             9.      That the Defendant, DOLLAR TREE STORES, INC., had                                    a   duty, by   and


   through its agents, to keep its premises in a reasonably safe condition for the protection of

   its invitees. The Defendant's failure to              use   reasonable care caused the Plaintiff, MARIA


   DEL REFUGIO VAZQUEZ, to                     slip and fall.

             10.     As   a   result of the negligence of the Defendant, DOLLAR TREE STORES,


   INC., the Plaintiff,        MARIA DEL REFUGIO                    VAZQUEZ, suffered bodily injury and

   resulting pain    and      suffering, disability, disfigurement, mental anguish,                     loss of      capacity

   for the   enjoyment        of   life, medical, nursing, and hospitalization               expenses, medical and


   nursing    care   and treatment, loss of             earnings,    loss of the        ability   to    earn   money and


   aggravation of a previously existing injury.                 The losses       are   either permanent in nature         or




   continuing and Plaintiff will suffer the             losses in the future.
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 5 of 25 PageID 16




              WHEREFORE, the Plaintiff, MARIA            DEL REFUGIO           VAZQUEZ,       sues   the


   Defendant, DOLLAR TREE STORES, INC., and claim damages in                      excess   of THIRTY


   THOUSAND DOLLARS                 ($30,000.00), together with costs   and   respectfully   demands   a



   trial   by jury.
                            .ibid
              Dated this   G?   day of June, 2020.



                                                          PiMC14147
                                                     WILLIAM H.    WINTERS, ESQUIRE
                                                     WINTERS &     YONKER, P.A.
                                                     Post Office Box 3342
                                                     Tampa, Florida 33601
                                                     (813) 223-6200
                                                     (813) 223-6900 fax
                                                     Florida Bar#: 437263
                                                     Attorney for Plaintiff
                                                 Case Number:20-003000-CI
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 6 of 25 PageID 17
Filing #   109261743 E-Filed 06/23/2020 11:56:30 AM




                    IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT OF THE
                           STATE OF FLORIDA IN AND FOR PINELLAS COUNTY
                                                     CIVIL DIVISION



              MARIA DEL REFUGIO VAZQUEZ,


                      Plaintiff,                                                 CASE NO.:
              VS.

                                                                                 DIVISION:


              DOLLAR TREE          STORES, INC.

                      Defendant,
                                                                  i



                       NOTICE OF SERVING INTERROGATORIESTO DEFENDANT


                      In accordance with the Florida Rules of Civil               Procedure, Rule 1.340, the

              Defendant, DOLLAR TREE STORES, INC., is required to                 answer        in   writing and   under

              oath the attached    Interrogatories number    1   through 25,   within   forty   five   (45) days   from

              the date of service hereof.


                                            CERTIFICATE OF SERVICE

                      I HEREBY CERTIFY that           a   true and correct copy of the          foregoing has      been

              served upon the Defendant with    a   copy of the Summons and       Complaint.



                                                                      mF41148
                                                                 WILLIAM H. WINTERS, ESQUIRE
                                                                 WINTERS & YONKER, P.A.
                                                                 Post Office Box 3342
                                                                 Tampa, Florida 33601
                                                                 (813) 223-6200
                                                                 (813) 223-6900 fax
                                                                 Florida Bar#: 437263

                                                                 Attorney for Plaintiff




***ELECTRONICALLYFILED 06/23/2020 11:56:28 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
                                                  Case Number:20-003000-CI
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 7 of 25 PageID 18
Filing #   109261743 E-Filed 06/23/2020 11:56:30 AM




                    IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT OF THE
                            STATE OF FLORIDA IN AND FOR PINELLAS COUNTY
                                                    CIVIL DIVISION



              MARIA DEL REFUGIO              VAZQUEZ,

                      Plaintiff,                                                CASE NO.:
              VS.

                                                                                DIVISION:


              DOLLAR TREE STORES, INC.


                      Defendant,


                                   REOUEST FOR PRODUCTION TO DEFENDANT


                      Plaintiff, MARIA      DEL REFUGIO        VAZQUEZ, by       and   through his undersigned

              counsel, requests     the   Defendant, DOLLAR      TREE   STORES, INC.,       to   produce   to   said


              counsel,   within   forty five (45) days   from the date of service   hereof, for the   purpose of


              inspection and copying, the matters described in the      attached list.



                                              CERTIFICATE OF SERVICE


                      I HEREBY CERTIFY that          a    true and correct copy of the     foregoing has        been


              served upon the Defendant with a copy of the Summons and           Complaint.



                                                                   hnndi&
                                                                WILLIAM H. WINTERS, ESQUIRE
                                                                WINTERS & YONKER, P.A.
                                                                Post Office Box 3342
                                                                Tampa, Florida 33601
                                                                (813) 223-6200
                                                                (813) 223-6900 fax
                                                               Florida Bar#: 437263
                                                               Attorney for Plaintiff




***ELECTRONICALLYFILED 06/23/2020 11:56:28 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 8 of 25 PageID 19




                                  ITEMS TO BE PRODUCED


    1.   Any photographs,videotapes, or other visual representation ofthe area where
         Plaintiff allegedly fell that document or otherwise memorializethe presence of
         any substance or liquid in the area where the Plaintiff allegedly fell. Please
         indicate whether the photograph(s), videotape(s), or other visual representation(s)
         were taken before or after the Plaintiff's alleged fall.



   2.    Any surveillancevideotape that documents or records the condition ofthe area
         where Plaintiffallegedly fell; whether such videotape was taken before or after
         Plaintiffs alleged fall.


   3.    Any     surveillancevideotape that documents or records the Plaintiff's   alleged fall.

   4.    Any written statement taken from Plaintiff as part of any    incident report   prepared
         by Defendant with respect to Plaintiff s alleged fall.

   5.    Any documents promulgated by Defendant that address or otherwise contain
         information, directions, instructions or recommendations for employees in the
         detection, correction, or other remedial measures in the event of the discovery
         of wet floor in the Defendant s premises.


   6.    Any written or other documentationmemorializing Defendant's policy or
         procedure for detecting reporting or correcting the presence of wet floors in the
         Defendant's premises which were in effect on the date ofthe Plaintiffs alleged
         fall.


   7.    Any and all documents or records relating to or concerning remedial measures
         taken by Defendant with respect to the presence or existence of uneven pavement
         in the parking lot of the subject premises as alleged in the Complaint.


   8.    Allinspection or incident reports concerning the incident alleged in the
         Complaint.

   9.    Any and all    documents or records, either paper  electronic, including but not
                                                              or

         limited to work schedules, time cards, sign-in sheets, sign-out sheets, records of
         clocking in or out, and/or any other such documents, whether paper or electronic,
         that memorialize the work schedules or work hours of any employee of Defendant
         that worked on the date of the accident in question.


   10.   Any     and all recorded statements taken from anyone having    knowledge ofthe
         incident that is the subject of the    Complaint, or personal knowledge of the
         Plaintiff's medical, physical,   or   emotional condition.
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 9 of 25 PageID 20




   11.   Names and addresses of any/all independent witnesses with           knowledge of the
         incident that is the   subject of theComplaint,    or   personal knowledge of the
         Plaintiff's medical,   physical, or emotional condition.

   12.   Any and all insurance declarationspages, insurance cards, and statements of
         benefits for insurance policies, which reflect coverage(s) availableto the
         Defendant at the time of the subject incident.


   13.   Any and   all evidence of Plaintiff"Release" of any elements of damage/injury
         claimed in the   Complaint filed in this matter.

   14.   Any and all umbrellainsurance policies in effect on the date ofthe subject
         accident, covering the defendant involved in said incident.
                                                     Case Number:20-003000-CI
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 10 of 25 PageID 21
Filing #   109261743 E-Filed 06/23/2020 11:56:30 AM




                    IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT OF THE
                             STATE OF FLORIDA IN AND FOR PINELLAS COUNTY
                                            CIVIL DIVISION



               MARIA DEL REFUGIO VAZQUEZ,


                      Plaintiff,                                                  CASE NO.:
              VS.

                                                                                  DIVISION:


              DOLLAR TREE STORES, INC.


                      Defendant,
                                                                  i


                PLAINTIFF'S NOTICE OF PROVIDING DESIGNATED E-MAIL ADDRESS


                      COME NOW, counsel for the Plaintiffto            notify   the Court and all attorneys and


              parties that   all Court   filings   and e-mail communications with Winters &        Yonker, PA

              should be sent to the   following email addresses:

                      Primary:



                                              CERTIFICATE OF SERVICE


                      I HEREBY CERTIFY that             a   true and correct copy of the    preceding   has been

              served upon the Defendant along with a copy of the Summons and              Complaint.



                                                                      M4
                                                                       4247
                                                                 WILLIAM H.      WINTERS, ESQUIRE
                                                                 WINTERS & YONKER, P.A.
                                                                 Post Office Box 3342
                                                                 Tampa, Florida 33601
                                                                 (813) 223-6200
                                                                 (813) 223-6900 fax
                                                                 Florida Bar#: 437263
                                                                 Attorney for Plaintiff




***ELECTRONICALLYFILED 06/23/2020 11:56:28 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
                                                      Case Number:20-003000-CI
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 11 of 25 PageID 22
Filing #   109261743 E-Filed 06/23/2020 11:56:30 AM




                     IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT OF THE
                             STATE OF FLORIDA IN AND FOR PINELLAS COUNTY
                                                        CIVIL DIVISION



               MARIA DEL REFUGIO VAZQUEZ,


                        Plaintiff,                                                   CASE NO.:
               VS.

                                                                                     DIVISION:


               DOLLAR TREE           STORES, INC.

                        Defendant,
                                                            i


                                                                SUMMONS


              THE STATE OF FLORIDA
              TO EACH SHERIFF OF THE STATE:


               YOU ARE COMMANDED to                 serve   this Summons and     acopy of the Complaint,
              Interrogatories,and Request to Produce in this action         on   the Defendant, DOLLAR
              TREE   STORES, INC.

                        By Serving:      CORPORATION SERVICE COMPANY, Registered Agent
                                         1201 HAYS STREET
                                         TALLAHASSEE, FL 32301-2525

              Each Defendant is       required to   serve   written defenses to the   Complaint   on   the Plaintiffs
              attorney, whose name       and address is: WILLIAM H.     WINTERS, ESQUIRE; 601 West
              Swann     Avenue, Tampa,          Florida33606, Phone (813) 223-6200, within twenty (20)
              days after service     of this   Summons upon that Defendant, exclusive of the day of service,
              and to file the original of the written defenses with the Clerk of this Court either before
              service   onPlaintiffs' attorney or immediately thereafter. If a Defendant fails to do so, a
              default will be entered against that Defendant for the relief demanded in the Complaint or
              Petition.
                                                            IN ACCORDANCEWITH THE AMERICANS WITH DISABILITIES

                                                            ACT, PERSONS NEEDING A SPECIAL ACCOMMODATION TO
                                                            PARTICIPATE IN THIS HEARING, SHOULD CONTACT A.D.A.
                                                            COORDINATOR VIA FLORIDA RELAY AT 1-800-955-8770
                                                            NOT LATER THAN SEVEN(7) DAYS PRIOR TO THE
                                                            PROCEEDING.

                                JUN 23 2020
              DATED ON                                  ,2020.
                                                            Clerk of the Court


 KEN BURKE CLERK CIRCUIT COURT                              By
 315 Court Street                                                Deputy Clerk
 Clearwater, Pinellas County, FL 33756-5165




***ELECTRONICALLYFILED 06/23/2020 11:56:28 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 12 of 25 PageID 23
Filing #   110103040 E-Filed 07/11/2020 02:00:23 PM




                               IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                 IN AND FOR PINELLAS             COUNTY, STATE OF FLORIDA
                                                            CIVIL DIVISION


            MARIA DEL REFUGIO                 VAZQUEZ,

                     Plaintiff,
                                                                                   CASE NO.: 20-003000-CI
            VS.



            DOLLAR TREE STORES, INC.,


                     Defendant.
                                                                           i


                                          DEFENDANT DOLLAR TREE                   STORES, INC.
                                          ANSWER AND DEFENSES TO COMPLAINT


                     Defendant, DOLLAR            TREE    STORES, INC., (hereinafter, "Dollar Tree") by and through

            its   undersigned counsel, hereby             files its Answer to Plaintiff's MARIA DEL REFUGIO


            VAZQUEZ Complaint.

                                                               ANSWER


                     In Answer to the         correspondingly numbered paragraphs of Plaintiff's Complaint,      Dollar


            Tree states:



                     1.         This is   a   claim for   damages   in   excess   of THIRTY THOUSAND DOLLARS


            ($30,000.00), exclusive of costs and fees.

            ANSWER:
            Dollar Tree        admits, for jurisdictional purposes only, that Plaintiff has filed an action for
            damages       in   excessof Thirty Thousand Dollars ($30,000.00), exclusive of costs and fees, but
            Dollar Tree otherwise denies that it is liable to Plaintiff and denies that Plaintiff is entitled
            to any   monetary award from Dollar Tree.


                     2.         That the Defendant, DOLLAR TREE STORES, INC. is             a   Florida corporation.


            ANSWER:
            Denied.




***ELECTRONICALLYFILED 07/11/2020 02:00:22 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 13 of 25 PageID 24




        3        That on November 23, 2019,              Defendant, DOLLAR TREE STORES, INC., was                       in


 possession and control of a retail store on Missouri Avenue in Largo, Pinellas County, Florida.

 ANSWER:
 Admitted as to 1551 N. Missouri Ave. #124, Largo, FL 33770, but denied that Dollar Tree
 was in exclusive control of the subject property; otherwise, Dollar Tree denies the

 allegations contained in paragraph              3 of Plaintiff's Complaint.




        4.       At all times material hereto,           Defendant, DOLLAR TREE STORES, INC., invited

 members of the       public    into its     building   to   Lsicl   for retail sales consistent with the business


 purposes ofthe     Defendant, DOLLAR TREE STORES, INC.

 ANSWER:
 Admitted as to the date in           question; otherwise, denied.



        5.       That     on   November 23, 2019,        Plaintiff,    MARIA DEL REFUGIO             VAZQUEZ, as         a



 member of the      public, entered the property as an invitee.

 ANSWER:
 Admitted that       on   the date in        question, Plaintiff was an invitee; otherwise,              Dollar Tree
 denies the   allegations contained in          paragraph 5 of Plaintiff's Complaint.


        6.       At all times material             hereto,   the   Defendant,   DOLLAR TREE STORES, INC.,


 negligently allowed      a    dangerous condition       to remain on its       premises.   The   dangerous   condition


 consisted of   a    wet floor in       an   aisle of the store. The          dangerous     condition existed   on     the


 Defendant's premises for         a   sufficient   period    of time   so   that the   Defendant, by   and   through   its


 agents, knew or should have known of the dangerous condition.

 ANSWER:
 Denied.




                                                               2
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 14 of 25 PageID 25




           7.        At       no   time material hereto did the                    Defendant, DOLLAR TREE STORES, INC.,

 remove, repair,         or   remediate the known              dangerous           condition.


 ANSWER:
                                                              ,,                                ,,
 Denied that Dollar Tree knew of                          a        dangerous        condition        on   its   property    on   the date in

 question;       and Dollar Tree otherwise denies the                                allegations      contained in         paragraph         7 of
 Plaintiff's Complaint.



           8         At       no   time material hereto did the                    Defendant, DOLLAR TREE STORES, INC.,

 warn or        notify   the    Plaintiff,      MARIA DEL REFUGIO                        VAZQUEZ,               of the known      dangerous

 condition.


 ANSWER:
                                                                              ,,                                ,,
 Denied that Dollar Tree had                                         of
                                            dangerous condition on its property on the
                                                knowledge                 a

 date in question. Denied that Dollar Tree owed Plaintiff a duty to warn of the alleged
 dangerous condition; and Dollar Tree otherwise denies the allegations contained in
 paragraph 8 of Plaintiff's Complaint.


           9-        That the         Defendant, DOLLAR TREE STORES, INC., had a duty, by                                        and   through

 its agents, to     keep       its   premises    in   a   reasonably safe            condition for the          protection of its      invitees.


 The Defendant's failure to               use    reasonable care caused the Plaintiff, MARIA DEL REFUGIO


 VAZQUEZ, to slip and fall.

 ANSWER:
 Admitted that on the date in                   question, Dollar Tree owed certain                        duties to its     invitees, which
 duties Dollar Tree satisfied; otherwise, Dollar Tree denies the                                                allegations   contained in

 paragraph 9 of Plaintiff's Complaint.


           10.       Asa result of the            negligence of the Defendant, DOLLAR TREE STORES, INC.,

 the   Plaintiff,   MARIA DEL REFUGIO VAZQUEZ, suffered bodily injury and                                                 resulting pain and

 suffering, disability, disfigurement, mental anguish,                               loss of    capacity        for the   enjoyment     of   life,

 medical, nursing, and hospitalization                        expenses, medical and             nursing care         and treatment, loss of


 earnings,      loss of the        ability to   earn      money and           aggravation of a previously existing injury.                   The



                                                                              3
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 15 of 25 PageID 26




 losses    are   either permanent in nature     or   continuing   and Plaintiff will suffer the losses in the


 future.


 ANSWER:
 Denied.


                                                     DEFENSES


           For its additional Defenses to Plaintiff's Complaint, Dollar Tree states:


                                                 First Defense


           Pursuant to section     768.81(2),   Florida   Statutes, Dollar Tree     asserts that Plaintiff was,



 herself, guilty    of negligence by   failing to    exercise reasonable care and     failing to keep    a   proper

 lookout for her     own   safety. Further, that Plaintiff's   own   negligence caused   or    contributed to the


 incident in     question; thereby, diminishingproportionately any amount           awarded as economic and


 non-economic       damages for the alleged injuries attributable to     Plaintiff's contributory fault.


                                                Second Defense


           Pursuant to section    768.76(1), Florida Statutes,     Dollar Tree asserts that it is entitled to    a



 set-off of all amounts paid for the benefit of Plaintiffor which          are   otherwise    payable to Plaintiff

 from all collateral sources, for which no      right of subrogation or reimbursement exists.

                                                 Third Defense


           Dollar Tree asserts that it is entitled to the         protections    of section    768.0755, Florida

 Statutes.




                                                          4
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 16 of 25 PageID 27




                   DEMAND FOR JURY TRIAL AND PRAYER FOR RELIEF


            WHEREFORE, Defendant Dollar Tree, hereby demands trial by jury, and requests entry

 of   a   judgment in   its   favor,     and any such other and further relief        as   this Court deems   just   and


 equitable.

                                                           Respectfully submitted

                                                           /s/ Sherilee J. Samuel
                                                            Sherilee J. Samuel, (Fla. Bar No.     017499)

                                                            Cory J. Person, (Fla.   Bar No.   032950)

                                                           Nicole D. Walsh,   (Fla.   Bar No.    111961)

                                                           HILL WARD HENDERSON
                                                            3700 Bank ofAmerica Plaza
                                                            101 East Kennedy Boulevard
                                                           Tampa, FL 33602
                                                           Ph. 813.221.3900
                                                           Fax 813.221.2900
                                                           Attorneys for Defendant Dollar Tree



                                            CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that                a   true and correct copy of the     foregoing   has been furnished


 via e-mail this 11th         day   of   July,   2020 via the Florida Courts        E-Filing Portal to William       H.


 Winters,       Esquire,        Winters           &      Yonker,     P.A.,    attorneys         for   Plaintiff,      at


                                       com.




                                                           /s/ Sherilee J. Samuel
                                                           HILL WARD HENDERSON

                                                           Attorneysfor Defendant Dollar Tree




 14188626v1                                                    5
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 17 of 25 PageID 28
Filing #   110103040 E-Filed 07/11/2020 02:00:23 PM




                           IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                               IN AND FOR PINELLAS         COUNTY, STATE OF FLORIDA
                                                      CIVIL DIVISION


               MARIA DEL REFUGIO VAZQUEZ,


                        Plaintiff,
                                                                             CASE NO.: 20-003000-CI
               VS.



               DOLLAR TREE STORES, INC.,


                        Defendant.
                                                                      i



                                       DEFENDANT DOLLAR TREE              STORES, INC.'S
                                     NOTICE OF DESIGNATION OF EMAIL ADDRESSES


                        Defendant, Dollar    Tree Stores, Inc., pursuant to Rule of Judicial Administration


               2.516(b)(1)(A) (effective September 1,2012 as amended on July 26,2012), hereby designates

               the   following primary and secondary email addresses:


                        Sherilee J.   Samuel, Esq.:                                     (primary)
                                                      kristine.chillura@hwhlaw.com(secondary)
                                                                                    com   (secondary)

                        Cory J. Person, Esq.:                                     (primary)
                                                                              (secondary)

                        Nicole Walsh,    Esq.:                                com    (primary)
                                                                                com
                                                                                       (secondary)


                                                             /s/ Sherilee J. Samuel
                                                             Sherilee J. Samuel, (Fla. Bar No.      017499)

                                                             Cory J. Person, (Fla.   Bar No.   032950)

                                                             Nicole D. Walsh,   (Fla.   Bar No.   111961)


                                                           Page   1




***ELECTRONICALLYFILED 07/11/2020 02:00:22 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 18 of 25 PageID 29




                                                        HILL WARD HENDERSON
                                                        3700 Bank ofAmerica Plaza
                                                         101 East Kennedy Boulevard

                                                        Tampa, FL 33602
                                                        Ph. 813.221.3900
                                                        Fax 813.221.2900

                                                        Attorneysfor Defendant Dollar Tree



                                     CERTIFICATE OF SERVICE


              I HEREBY CERTIFY that         a   true and correct copy o f the   foregoing has been furnished

     via e-mail this 11th   day of July,   2020 via the Florida Courts      E-Filing Portal to   William H.


     Winters,    Esquire,      Winters      &       Yonker,       P.A.,   attorneys     for   Plaintiff   at


                                   com.




                                                        /s/ Sherilee J. Samuel
                                                        HILL WARD HENDERSON

                                                        Attorneys for Defendant Dollar Tree




                                                       Page   2

 14188635v1
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 19 of 25 PageID 30
Filing #   110117674 E-Filed 07/13/2020 09:53:41 AM




                            IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                      IN AND FOR PINELLAS                  COUNTY, FLORIDA
                                                      CIRCUIT CIVIL DIVISION



            MARIA DEL REFUGIO VAZQUEZ,


                             Plaintiff,                                             CASE NO.: 20-003000-CI
            V




            DOLLAR TREE STORES, INC.,


                             Defendant.
                                                                 i


                                     DEFENDANT DOLLAR TREE                       STORES, INC.'S
                                FIRST REQUEST FOR PRODUCTION TO PLAINTIFF


                     Defendant, Dollar        Tree   Stores, Inc., through undersigned counsel,          and pursuant to Rule


            1.350, Florida Rules of Civil Procedure, requests that Plaintiff, Maria Del Refugio Vazquez,

            produce   the   following     items for    inspection    and/or   copying,   said items to be     produced     at the


            Offices of Defendant's attorneys located at 101 East               Kennedy Boulevard, Suite 3700, Tampa,

            Florida, within 30 days       from the date of service:


                     1.     Federal Income Tax Returns and W-2 Forms for 2014                 through 2019.

                     2.     Itemized medical bills incurred by Plaintiff as        a   result of the   subject incident.

                     3.     All written or recorded statements made by any witnesses to the               subject incident.

                     4.     All medical reports rendered by Plaintiffs treating and           examining physicians.

                     5.  A copy of any and all statements (as defined in the Rules of Civil Procedure)
            concerning this action or the subject matter of this action previously made by the Defendant.

                     6.     Any and     all
                                       photographstaken at the scene of the subject incident described in the
            Complaint which do       might reveal marks, damage or conditions that existed on the date of the
                                    or

            subject incident, but which no longer exist at said scene or which probably no longer exist at said
            scene.



                     7.      Any property in the possession of the Plaintiff on the date of the subject incident
            described in the   Complaint which was involved in the subject incident and which contain marks


                                                                       1




***ELECTRONICALLYFILED 07/13/2020 09:53:40 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 20 of 25 PageID 31




 ordamage as a result of the subject incident, or if such property no longer contains such marks or
 damage in the same condition as it did on the date of the subject incident, then produce copies of
 any and all photographs showing marks or damage.

        8.     Any    and all    photographs depicting       Plaintiff's claimed   injuries     and present
 condition.


        9-      Photographs     of the shoes worn by Plaintiff at the time ofthe      subject incident.

         10.    Any   and all documents and     or   photographs   that you contend support Plaintiff's
 negligence claim.

         11.    A copy of any Conditional Payment Letter from Medicaid                    or   Medicare for
 treatment of injuries
                    alleged to be caused by the subject incident.



                                                 HILL WARD HENDERSON


                                                 /s/ Sherilee J. Samuel
                                                 Sherilee J. Samuel, (Fla. Bar No.      017499)

                                                 Cory J. Person, (Fla.   Bar No.   32950)

                                                 Nicole D.   Walsh, (Fla.   Bar No.    111961)

                                                 3700 Bank ofAmerica Plaza
                                                 101 East Kennedy Boulevard

                                                 Tampa, FL 33602
                                                 Ph. 813.221.3900
                                                 Fax 813.221.2900


                                                 Attorneysfor Defendant Dollar Tree Stores, Inc.
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 21 of 25 PageID 32




                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that             a   true and correct copy of the   foregoing   has been furnished

 via e-mail this 13th   day   of   July,   2020 via the Florida Courts     E-Filing Portal     to William H.


 Winters, Esquire, attorney for Plaintiff, at:                                             Winters & Yonker,

 P.A., P.O. Box 3342, Tampa FL 33601.


                                                              /s/ Sherilee J. Samuel
                                                              Attomey




 14177297v1
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 22 of 25 PageID 33
Filing #   110117674 E-Filed 07/13/2020 09:53:41 AM




                        IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                     IN AND FOR PINELLAS              COUNTY, FLORIDA
                                                 CIRCUIT CIVIL DIVISION



            MARIA DEL REFUGIO VAZQUEZ,


                           Plaintiff,                                          CASE NO.: 20-003000-CI
            V




            DOLLAR TREE       STORES, INC.,

                           Defendant.
                                                          i


                                  DEFENDANT DOLLAR TREE                     STORES, INC.'S
                          NOTICE OF SERVING INTERROGATORIES TO PLAINTIFF


                   Defendant, Dollar Tree Stores, Inc., through undersigned counsel, pursuant to Rule 1.340,

            Florida Rules of Civil   Procedure, files its Notice of Serving Interrogatories to Plaintiff Maria Del

            Refugio Vazquez, numbered       1   through 27,   answers   to which shall be due within thirty   (30) days

            from the date of service.


                                                               HILL WARD HENDERSON


                                                               /s/ Sherilee J. Samuel
                                                               Sherilee J. Samuel, (Fla. Bar No.    017499)

                                                               Cory J. Person, (Fla.   Bar No.   32950)

                                                              Nicole D.   Walsh, (Fla.   Bar No.   111961)

                                                               3700 Bank ofAmerica Plaza
                                                               101 East Kennedy Boulevard

                                                               Tampa, FL 33602
                                                               Ph. 813.221.3900
                                                               Fax 813.221.2900

                                                              Attorneysfor Defendant Dollar Tree Stores,        Inc.




                                                                -1-




***ELECTRONICALLYFILED 07/13/2020 09:53:40 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 23 of 25 PageID 34




                                  CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that           a   true and correct copy of the   foregoing   has been furnished

 via e-mail this   13th day of July,   2020 via the Florida Courts     E-Filing Portal     to   William H.

 Winters, Esquire, attorney for Plaintiff,    at:                                      Winters &   Yonker,
 P.A., P.O. Box 3342, Tampa FL     33601.




                                                          /s/ Sherilee J. Samuel
                                                          Attomey




                                                    -2-
           Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 24 of 25 PageID 35
Filing #     110405517 E-Filed 07/17/2020 12:43:34 PM


                                                             ..




                                                                  RETURN OF SERVICE


       State of Florida                                              County of Pinellas                                                            CIVIL Court


       Case Number: 20-003000-CI

                                                             4.
       PLAINTIFF:
       MARIA DEL REFUGIO VAZQUEZ
       VS

       DEFENDANT:
       DOLLAR TREE STORES, INC.
                                                                                      I


       For:
       WILLIAM WINTERS
       WINTERS & YONKER, PA
       601 WEST SWANN AVE
       TAMPA, FL 33606                                       ..




       Received by S&W Process Service on the 23rd da7 of. June, 2020 at 2:13 pm to be served on DOLLAR TREE STORES, INC. BY
       SERVING: CORPORATION SERVICE COMPANY, REGISTERED AGENT, 1201 HAYS STREET, Tallahassee,FL 32301.

                                                                                                         at 12:00 pm, I:
       I, ChristopherCompton, do hereby affirm that on the 24th day of June, 2020
                                                                                                               OF SERVING
       SERVED the within named corporation by delivering a true copy of the SUMMONS; COMPLAINT; NOTICE
       iNTERROGATORIES TO DEFENDANT; INTERROGATORIES               TO DEFENDANT REQUEST FOR PRODUCTION TO DEFENDANT:
                                                                  ST
                                                                                                               the date and hour of
       ITEMS TO BE PRODUCED; PLAINTIFF'S NOTICE OF PROVIDING DESIGNATED E-MAIL ADDRESS with
       service endorsed thereon by me to: SHEENA BLACK    as employee   of the Registered Agent (Company) for DOLLAR   TREE STORES,
                                                                                                                             FL 32301
       INC, BY SERVING: CORPORATIONSERVICE COMPANY, REGISTERED AGENT at 1201 HAYS STREET, Tallahassee.
       and in formed said person of the contents therein,   pursuant to F.S. 48.081
                                                              ,'




                                                                                                        Hair: BROWN, Glasses: N
       Description of Person Served: Age. 30, Sex. F, Rade/Skin Color: WHITE, Height: 5'5, Weight: 120,

       I              am over the age of 18, have no interest in the above action, and am a
                                                                                                Certified Process Server, in good standin? in the
           certify that I
                Judicial Circuit in which   tile         was served. Under penalty of perjury I declare I have read the foregoing documents and
       Second                                    process
       that the facts stated in it are true. Notary not required pursuant to FL Statute 92.525 Sec (2).




                                                             ..
                                                                                     ..




                                                              "
       a


                                                                                                                                     -



                                                                                                                                          )
                                                                                                                        -            "/

                                                                                                                .//'-W-I- /.'<..#i#-     --




                                                                                                     C----'                         SE-EI---SZ__
                                                              ..
                                                                                                             Christopher Compton
                                                                                                              Certified Process Server # 101
                                                              "




                                                                                                              S & W Process Service
                                                                                                              2801 North Florida Ave
                                                                                                              Tampa, FL 33602
                                                                                                              (800) 2944638

                                                                                                              Our Job Serial Number: SP3-0000296995
                                                                                                              Ref: 296995

                                                              .+

                                                                                Services, Inc.       Procos$ Servers Toolbox Valr
                                                 Copyright©1992-2020 Database
                                                                                                 -




***ELECTRONICALLYFILED 07/17/2020 12:43:34 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
                                                  case Numoer:zu-uvjuuu-u
       Case 8:20-cv-01697-MSS-TGW Document 1-2 Filed 07/23/20 Page 25 of 25 PageID 36
 Filing # 109261743 E-Filed 06/23/2020 11:56:30 AM



                     IN THE CIRCUIT COURT OF THE
                                                 SIXTH JUDICIAL CIRCUIT OF THE
                           STATE OF FLORIDA IN AND FOR                   PINELLAS COUNTY                            -


                                                    CIVIL DIVISION                                                                              -,




                                                                                                        BC'
                                                                                                     11????
               MARIA DEL REFUGIO VAZQUEZ,
                                                                                                    '+MgE B F
                                                                                                            FRVBI                1-4
                                                                                                                                 1-4




                       Plaintiff,                                                  CASE NO.LINE
                                                                                                    ....FS-12=1/ZSZ_.
                                                                                                        V 1
                                                                                                        V..,1..


               VS.
                                                                                           LINE                   _-12'.no Frrl             .
                                                                                                    .
                                                                                                        WHO
                                                                                   DIVISION:
                                                                                                          -



                                                                                                                   ZeenzBLark=
               DOLLAR TREE          STORES, INC.
                                                                                                         Cempioyeeof RIAJ
                                                                                                        RACE
                       Defendant,
                                                        i                                    it                         BWH
                                                                                             Ifj.       SEX
                                                                                         Ir                             M         F
                                                            SUMMONS
                                                                                         ii,
               THE STATE OF FLORIDA
                                                                                         I              AGE
                                                                                                                         -

               TO EACH SHERIFF OF THE STATE:
                                                                                                        HGT
               YOU ARE COMMANDED to             serve this Summons and a copy bf the
                                                                                                    Complaint,
               Interrogatories, and Request   to Produce in this action on the
                                                                                   DefendandLAR
               TREE STORES, INC.
                                                                                        1.
                                                                                        .t.
                                                                                              .




                                                                                       RistereM4&t
                                                                                        ..

                       By Serving: CORPORATION SERVICE COMPANY,
                                      1201 HAYS STREET
                                      TALLAHASSEE, FL 32301-2525                        m,
                                                                                        LI.'na
                                                                                        81                              r---
                                                                                                                           -

               Each Defendant is required to serve written defenses              the
                                                                            to
                                                                                       Complaint on the Plaintiffs
               attorney, whose name and address is: WILLIAM H.         WINTERS, ESQUIRE; 601 West
               Swann Avenue, Tampa, Florida
                                                     33606, Phone (813) 223-6200, within twenty (20)
               days after service of this Summons upon that Defendant, exclusive of the
               and to file the original of the written defenses
                                                                                           day of service,
                                                                with the Clerk of this Court either before
               service on Plaintiffs' attorney or
                                                  immediately thereafter. If a Defendant fails to do so, a
               default will be entered against that Defendant for the relief
                                                                             demanded in the Complaint or
               Petition.
                                                        IN ACCORDANCE WITH ME AMERICANS WITH
                                                                                             DISABILITIES
                                                        ACT, PERSONS NEEDING A SPECIAL ACCOMMODATION NT
                                                                                                      TO
                                                        PARTICIPATE IN THIS HEARING,SHOULD CONTACT
                                                                                                   A.D.A.
                                                        COORDINATOR RV
                                                                     VIA FLORIDA RELAY AT 1400-95S-8770
                                                        NOT LATER THAN SEVEN
                                                                             m DAYS PRIOR TO THE
                                                        PROCEEDING.
                             JUN 23 2020
               DATED ON
                                                   ,2020.
                                                        Clerk of the Court                                                      r#8.M
                                                                                                                            MBX QI
                                                                                                                            MBX-MQII
                                                                                                                          =.--*
                                                                                                                           .--* - .% , -



 KEN BURKE CLERK CIRCUIT COURT                                                                                           qa. -a-:Nfi
                                                                                                                                   4,4
 315 Court Street
                                                        By       94*Ap*2uj                                               :UiAA,1.R
                                                                                                                         W
                                                                                                                          Ui
                                                                                                                         W.iaig:
                                                                                                                           i i1*.
                                                                                                                              g:
                                                             Deputy Clerk                                                *    1 .
 Clearwater, Pinellas County, FL 33756-5165                                                                                 4           -


                                                                                                                                'nkaz.
                                                                                                                                 nkaz.
                                                                                                                                  M-JM
                                                                                                                                  M J
                                                                                                                                       =




***ELECTRONICALLY FILED 06/23/2020 1 1:56:28 AM: KEN BURKE. CLERK OF
                                                                     THE CIRCUIT COURT, PINELLAS COUNTY***
